Uveges v Crill (2016 NY Slip Op 02354)





Uveges v Crill


2016 NY Slip Op 02354


Decided on March 30, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 30, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2015-03288
 (Index No. 2012/13)

[*1]Christine Uveges, respondent, 
vRichard Crill, et al., appellants.


McCabe & Mack LLP, Poughkeepsie, NY (Kimberly Hunt Lee of counsel), for appellants.
Sobo & Sobo, LLP, Middletown, NY (Brett Peter Linn and Gus P. Fotopoulos of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Orange County (Sciortino, J.), dated January 7, 2015, which, in effect, denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102(d) as a result of the subject accident.
ORDERED that the order is affirmed, with costs.
The defendants established, prima facie, that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102(d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345; Gaddy v Eyler, 79 NY2d 955, 956-957). In opposition, however, the plaintiff raised a triable issue of fact (see Perl v Meher, 18 NY3d 208, 218-219; Compass v GAE Transp., Inc., 79 AD3d 1091, 1092). Accordingly, the Supreme Court properly, in effect, denied the defendants' motion for summary judgment dismissing the complaint.
RIVERA, J.P., DICKERSON, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court